United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-2581
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
Nancy Lee Kraft,                          *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                              Submitted: January 9, 2006
                                 Filed: January 13, 2006
                                  ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Nancy Lee Kraft and her husband ran businesses dealing in wildlife and exotic
animals, an area regulated by the Lacey Act, 16 U.S.C. § 3371-78, among other
federal laws. In submitting governmental form 7020 covering interstate
transportation of protected wildlife, the Krafts falsely claimed illegal interstate sales
of protected wildlife were lawful donations. The Government charged the Krafts with
submitting false records for wildlife transported in interstate commerce, and
conspiracy to submit false records. See 16 U.S.C. § 3372(d)(2), 18 U.S.C. § 371.
After Kraft’s husband pleaded guilty, a jury convicted Kraft of submitting false
records and conspiracy to do so. The district court* sentenced Kraft to fifteen months
in prison.

       Section 3372(d)(2) makes it unlawful for any person to make or submit any
false record for any wildlife that is transferred in interstate commerce. Kraft
contends the false forms she prepared and submitted do not qualify as records under
the Act. Contrary to Kraft’s contention, form 7020 is a record within the term’s
common definition. See United States v. Kapp, 419 F.3d 666, 668, 676 (7th Cir.
2005) (upholding Lacey Act conviction where defendant misrepresented on form
7020 that animals were legally donated rather than illegally sold). Indeed, the form
expressly states that it is a “record.” Although the specific information about the
nature of the transaction is not required to be provided on form 7020, the Krafts chose
to complete that part of the form, and did so to hide their illegal conduct. Making or
submitting false records is illegal regardless of whether there is a duty to submit the
records. United States v. Allemand, 34 F.3d 923, 926 (10th Cir. 1994).

       Kraft also asserts her conviction violates due process because she had no
warning that submitting the false information on form 7020 would subject her to
criminal prosecution. We disagree. The statute plainly states it is unlawful to submit
a false record for any wildlife that is transferred in interstate commerce. We conclude
§ 3372(d)(2) affords fair warning of the proscribed conduct. See Slavin v. United
States, 403 F.3d 522, 523-24 (8th Cir. 2005); United States v. Lee, 937 F.3d 1388,
1394-95 (9th Cir. 1991).

      Kraft last argues the evidence is insufficient to support her convictions.
Viewing the evidence in the light most favorable to the verdict, we conclude a
reasonable jury could find beyond a reasonable doubt that Kraft submitted false


      *
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                         -2-
records for wildlife transferred in interstate commerce and conspired with her
husband and individual buyers to do so. See Kapp, 419 F.3d at 668, 676. Testimony
indicated Kraft told one buyer his form 7020 was marked “donation” to avoid raising
any red flags when the Krafts were inspected by the USDA, especially with respect
to leopards, which she acknowledged were protected and could not be legally sold
interstate. Kraft told other buyers their forms were marked “donation” because that
was “the way to do it.” In contrast to the forms, Kraft’s notebooks indicated the
transactions were sales.

      We thus affirm the district court.
                      ______________________________




                                        -3-